DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.    	The following is a non-Final Office action in response to Applicant submission received on 03/12/2021.
3.    	Claims 1-30 are currently pending and have been examined.

Foreign Priority

4.	No foreign priority claimed under 35 U.S.C. 119 (a)-(d).

Oath/Declaration

5.	The applicant's oath/declaration filed on 07/21/2021 has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

Drawings

6.	The applicant’s drawings submitted on 03/21/2021 are acceptable for examination purposes.

Information Disclosure Statement

7.	The information disclosure statement submitted by Applicant is in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.

Claim Rejections - 35 USC § 102

8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

10.	Claim(s) 1-11, 14-15, 17-27, 29-30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Islam et al. (US 20200260376 A1).

Regarding claim 1, Islam discloses a method for wireless communication performed by a user equipment (UE), the method comprising:
transmitting, to a base station, an indication of one or more downlink waveforms or decoders supported by the UE (Islam, Fig. 12, step 1210, para. 107, 117: discloses that an indication of the UE capability information is transmitted to the base station. Moreover, section 107 further discloses UE 115-a may receive a waveform via some configuration of antenna elements 220 (e.g., some antenna configuration), may pass the analog information signal through an ADC 230, and may decode the data (e.g., the converted digital information) via the modem 215);
transmitting, to the base station, an indication of power consumption associated with at least one of the one or more downlink waveforms or decoders (Islam, Fig. 12, para. 100, 207: the UE may transmit an indication of the UE capability information for the set of power consumption categories to a base station. Moreover, section 107 further discloses UE 115-a may receive a waveform via some configuration of antenna elements 220 (e.g., some antenna configuration), may pass the analog information signal through an ADC 230, and may decode the data (e.g., the converted digital information) via the modem 215); and
receiving, from the base station, an indication of a waveform or decoder, based on the indication of power consumption, to use for downlink wireless communication (Islam, para. 14, 77, 107, 208: the UE may receive an indication of power consumption category switching information in response to the transmitted indication of the UE capability information for the set of power consumption categories. Moreover section 77 discloses wireless communications system 100 may support millimeter wave (mmW) communications between UEs and base stations).

Regarding claim 2, Islam discloses the method of claim 1, further comprising:
transmitting an indication of performance (e.g. utilization of different power consumption categories as an indication of performance, para. 102-103) associated with at least one of the one or more downlink waveforms, wherein the received indication is based on the indication of the performance associated with the at least one of the one or more downlink waveforms (Islam, para. 107, 123: UE 115-a may receive a waveform via some configuration of antenna elements 220 (e.g., some antenna configuration), may pass the analog information signal through an ADC 230, and may decode the data (e.g., the converted digital information) via the modem 215. Moreover, Islam further discloses UE 115-a may use a power consumption category associated with a lower resolution ADC/DAC in low SNR conditions (e.g., to reduce power consumption without significantly affecting communications performance). A UE 115-a may reduce the number of bits used for ADC, which may conserve power in terms of circuitry or components powered by the UE 115-a (e.g., compared to utilization of more bits for ADC or higher resolution ADC)).

Regarding claim 3, Islam discloses the method of claim 2, further comprising:
transmitting an indication of performance (e.g. utilization of different power consumption categories as an indication of performance, para. 102-103) associated with at least one of the one or more decoders, wherein the received indication is based on the indication of the performance associated with the at least one of the one or more decoders (Islam, para. 107: UE 115-a may receive a waveform via some configuration of antenna elements 220 (e.g., some antenna configuration), may pass the analog information signal through an ADC 230, and may decode the data (e.g., the converted digital information) via the modem 215).

	Regarding claim 4, Islam discloses the method of claim 3, wherein at least one of the indication of the power consumption associated with the at least one of the one or more downlink waveforms or decoders, the indication of the performance (e.g. utilization of different power consumption categories as an indication of performance, para. 102-103) associated with the at least one of the one or more downlink waveforms (Islam, Fig. 12, step 1210, para. 107, 117: discloses that an indication of the UE capability information is transmitted to the base station. Moreover, section 107 further discloses UE 115-a may receive a waveform (e.g. a downlink waveform since UE is receiving from the base station) via some configuration of antenna elements 220 (e.g., some antenna configuration), or the indication of the performance associated with the at least one of the one or more decoders is associated with at least one of a flat wireless communication channel or a fading wireless communication channel.

Regarding claim 5, Islam discloses the method of claim 1, wherein the indication of the one or more downlink waveforms supported by the UE indicates the one or more downlink waveforms supported by the UE for only one of downlink communication of data or downlink communication of control information (Islam, para. 121, 132: the information is used for either data (i.e. PDSCH, exc.) and control information (i.e. PDCCH) transmissions).

Regarding claim 6, Islam discloses the method of claim 1, wherein the indication of the one or more decoders supported by the UE indicates the one or more decoders supported by the UE for only one of downlink communication of data or downlink communication of control information (Islam, para. 121, 132: the information is used for either data (i.e. PDSCH, exc.) and control information (i.e. PDCCH) transmissions).

Regarding claim 7, Islam discloses the method of claim 1, wherein the indication of the power consumption associated with the at least one of the one or more downlink waveforms includes an indication of power consumed by each of one or more components of the UE for each of the at least one of the one or more downlink waveforms (Islam, para. 103-107, 123: the whole device or all powered elements can be in one "component" and the power consumption is indicated, since the power is reported as an aggregate over all the different components discussed (i.e. antenna, ADC, exc.)).

Regarding claim 8, Islam discloses the method of claim 1, wherein a same hardware of the UE is used to support each of the one or more downlink waveforms for the downlink wireless communication (Islam, para. 94: Devices of the wireless communications system 100 (e.g., base stations 105 or UEs 115) may have a hardware configuration that supports communications over a particular carrier bandwidth, or may be configurable to support communications over one of a set of carrier bandwidths. In some examples, the wireless communications system 100 may include base stations 105 and/or UEs 115 that support simultaneous communications via carriers associated with more than one different carrier bandwidth).

Regarding claim 9, Islam discloses the method of claim 8, further comprising:
receiving information based, at least in part, on the indication of the waveform or decoder to use for the downlink wireless communication (Islam, para. 77, 79, 129: wireless communications system may support millimeter wave (mmW) communications between UEs 115 and base stations 105. Moreover, section 129 discloses the base station 105-a may also support beamforming techniques for wireless communications, which may allow the base station 105-a to transmit and/or receive communications over one or more beams).

Regarding claim 10, Islam discloses the method of claim 9, wherein the same hardware of the UE is used to receive the information irrespective of which of the one or more downlink waveforms is indicated by the indication of the waveform or decoder to use for the downlink wireless communication (Islam, para. 77, 79, 129: wireless communications system may support millimeter wave (mmW) communications between UEs 115 and base stations 105. Moreover, section 129 discloses the base station 105-a may also support beamforming techniques for wireless communications, which may allow the base station 105-a to transmit and/or receive communications over one or more beams).

Regarding claim 11, Islam discloses the method of claim 1, wherein a single report includes at least one of the indication of the one or more downlink waveforms or decoders supported by the UE or the indication of the power consumption associated with the at least one of the one or more downlink waveforms or decoders (Islam, para. 100: A UE 115 may report supported power consumption categories to the network (e.g., to a base station 105). For example, the UE 115 may transmit an indication of supported power consumption categories from some set of power consumption categories specified by the network. In other examples, the UE 115 may transmit an indication of one or more UE capabilities (e.g., ADC/DAC capabilities, supported antenna configurations, power consumption information associated with various configurations of which the UE is capable, etc.) that may be used by the network to determine a set of power consumption categories that are supported by the UE 115).

Regarding claim 14, Islam discloses the method of claim 1, further comprising transmitting an indication of a waveform and decoder pair to be used for the downlink wireless communication when a parameter associated with the downlink wireless communication is greater than a threshold for that parameter (Islam, para. 115, 116, 125: discloses that low MCS and low power receiver algorithms (such as decoders) could be used for low SNR channels. Moreover, section 125 discloses that for data channels with high SNR conditions (e.g., used for higher MCS of PDSCH or PUSCH), the network may define that if the MCS is greater than some threshold, or if MCS satisfies some condition, UE 115-a is to use a power consumption category with higher resolution ADC/DAC).

Regarding claim 15, Islam discloses a user equipment (UE), comprising: 
at least one processor (Fig. 7, para. 170: Processor 740); and 
a memory (Fig. 7, para. 170: Memory 730) coupled to the at least one processor, 
wherein the at least one processor is configured to: 
transmit an indication of one or more downlink waveforms or decoders supported by the UE (Islam, Fig. 12, step 1210, para. 107, 117: discloses that an indication of the UE capability information is transmitted to the base station. Moreover, section 107 further discloses UE 115-a may receive a waveform via some configuration of antenna elements 220 (e.g., some antenna configuration), may pass the analog information signal through an ADC 230, and may decode the data (e.g., the converted digital information) via the modem 215); 
transmit an indication of power consumption associated with at least one of the one or more downlink waveforms or decoders (Islam, Fig. 12, para. 100, 207: the UE may transmit an indication of the UE capability information for the set of power consumption categories to a base station. Moreover, section 107 further discloses UE 115-a may receive a waveform via some configuration of antenna elements 220 (e.g., some antenna configuration), may pass the analog information signal through an ADC 230, and may decode the data (e.g., the converted digital information) via the modem 215); and 
receive an indication of a waveform or decoder, based on the indication of power consumption, to use for downlink wireless communication (Islam, para. 14, 77, 208: the UE may receive an indication of power consumption category switching information in response to the transmitted indication of the UE capability information for the set of power consumption categories. Moreover section 77 discloses wireless communications system 100 may support millimeter wave (mmW) communications between UEs and base stations).

Regarding claim 17, Islam discloses the UE of claim 15, wherein the at least one processor is further configured to: 
receive information based, at least in part, on the indication of the waveform or decoder to use for the downlink wireless communication (Islam, para. 77, 79, 129: wireless communications system may support millimeter wave (mmW) communications between UEs 115 and base stations 105. Moreover, section 129 discloses the base station 105-a may also support beamforming techniques for wireless communications, which may allow the base station 105-a to transmit and/or receive communications over one or more beams), wherein a same hardware of the UE is used to receive the information irrespective of which of the one or more downlink waveforms is indicated by the indication of the waveform or decoder to use for the downlink wireless communication (Islam, para. 77, 79, 129: wireless communications system may support millimeter wave (mmW) communications between UEs 115 and base stations 105. Moreover, section 129 discloses the base station 105-a may also support beamforming techniques for wireless communications, which may allow the base station 105-a to transmit and/or receive communications over one or more beams). 

Regarding claim 18, Islam discloses the UE of claim 15, wherein the indication of the power consumption associated with the at least one of the one or more downlink waveforms includes an indication of power consumed by each of one or more components of the UE for each of the at least one of the one or more downlink waveforms (Islam, para. 103-107: a power consumption category may configure analog/digital processing (e.g., ADC resolution, a DAC resolution, etc.), a number of antennas, etc., that a UE 115-a may employ for communications. A set of UE power consumption categories may be established based on the capabilities of the UE 115-a to configure (e.g., power, or conversely turn-off) various ADC/DAC circuitry, antenna circuitry (e.g., various antenna elements or antenna sub-arrays), etc. Further, UE power consumption categories may be selected or implemented based at least in part on power consumption levels (e.g., power consumption rates) associated with circuitry configurations of the various UE power consumption categories).

Regarding claim 19, Islam discloses the UE of claim 15, wherein the at least one processor is further configured to transmit an indication of a waveform and decoder pair to be used for the downlink wireless communication when a parameter associated with the downlink wireless communication is greater than a threshold for that parameter (Islam, para. 115, 116, 125: discloses that low MCS and low power receiver algorithms (such as decoders) could be used for low SNR channels. Moreover, section 125 discloses that for data channels with high SNR conditions (e.g., used for higher MCS of PDSCH or PUSCH), the network may define that if the MCS is greater than some threshold, or if MCS satisfies some condition, UE 115-a is to use a power consumption category with higher resolution ADC/DAC).

Regarding claim 20, Islam discloses a method for wireless communication performed by a base station, the method comprising:
receiving an indication of one or more downlink waveforms or decoders supported by a user equipment (UE) (Islam, Fig. 12, step 1210, para. 107, 117: discloses that an indication of the UE capability information is transmitted to the base station. Moreover, section 107 further discloses UE 115-a may receive a waveform via some configuration of antenna elements 220 (e.g., some antenna configuration), may pass the analog information signal through an ADC 230, and may decode the data (e.g., the converted digital information) via the modem 215);
receiving an indication of power consumption associated with at least one of the one or more downlink waveforms or decoders (Islam, Fig. 12, para. 100, 207: the UE may transmit an indication of the UE capability information for the set of power consumption categories to a base station. Moreover, section 107 further discloses UE 115-a may receive a waveform via some configuration of antenna elements 220 (e.g., some antenna configuration), may pass the analog information signal through an ADC 230, and may decode the data (e.g., the converted digital information) via the modem 215); and
transmitting, to the UE, an indication of a waveform or decoder, based on the indication of power consumption, to use for downlink wireless communication (Islam, para. 14, 77, 208: the UE may receive an indication of power consumption category switching information in response to the transmitted indication of the UE capability information for the set of power consumption categories. Moreover section 77 discloses wireless communications system 100 may support millimeter wave (mmW) communications between UEs and base stations).

Regarding claim 21, Islam discloses the method of claim 20, further comprising:
receiving an indication of performance (e.g. utilization of different power consumption categories as an indication of performance, para. 102-103) associated with at least one of the one or more downlink waveforms, wherein the indication of the waveform to use for the downlink wireless communication is transmitted based, at least in part, on the received indication of the performance associated with the at least one of the one or more downlink waveforms (Islam, para. 107, 123: UE 115-a may receive a waveform via some configuration of antenna elements 220 (e.g., some antenna configuration), may pass the analog information signal through an ADC 230, and may decode the data (e.g., the converted digital information) via the modem 215. Moreover, Islam further discloses UE 115-a may use a power consumption category associated with a lower resolution ADC/DAC in low SNR conditions (e.g., to reduce power consumption without significantly affecting communications performance). A UE 115-a may reduce the number of bits used for ADC, which may conserve power in terms of circuitry or components powered by the UE 115-a (e.g., compared to utilization of more bits for ADC or higher resolution ADC)).

Regarding claim 22, Islam discloses the method of claim 21, further comprising:
receiving an indication of performance (e.g. utilization of different power consumption categories as an indication of performance, para. 102-103) associated with at least one of the one or more decoders, wherein the indication of the decoder to use for the downlink wireless communication is transmitted based, at least in part, on the received indication of the performance associated with the at least one of the one or more decoders (Islam, para. 107: UE 115-a may receive a waveform via some configuration of antenna elements 220 (e.g., some antenna configuration), may pass the analog information signal through an ADC 230, and may decode the data (e.g., the converted digital information) via the modem 215).

Regarding claim 23, Islam discloses the method of claim 22, wherein at least one of the indication of the power consumption associated with the at least one of the one or more downlink waveforms or decoders, the indication of the performance (e.g. utilization of different power consumption categories as an indication of performance, para. 102-103) associated with the at least one of the one or more downlink waveforms (Islam, Fig. 12, step 1210, para. 107, 117: discloses that an indication of the UE capability information is transmitted to the base station. Moreover, section 107 further discloses UE 115-a may receive a waveform (e.g. a downlink waveform since UE is receiving from the base station) via some configuration of antenna elements 220 (e.g., some antenna configuration), or the indication of the performance associated with the at least one of the one or more decoders is associated with at least one of a flat wireless communication channel or a fading wireless communication channel.

Regarding claim 24, Islam discloses the method of claim 20, wherein the indication of the one or more downlink waveforms supported by the UE indicates the one or more downlink waveforms supported by the UE for only one of downlink communication of data or downlink communication of control information (Islam, para. 121, 132: the information is used for either data (i.e. PDSCH, exc.) and control information (i.e. PDCCH) transmissions).

Regarding claim 25, Islam discloses the method of claim 20, wherein the indication of the one or more decoders supported by the UE indicates the one or more decoders supported by the UE for only one of downlink communication of data or downlink communication of control information (Islam, para. 121, 132: the information is used for either data (i.e. PDSCH, exc.) and control information (i.e. PDCCH) transmissions).

Regarding claim 26, Islam discloses the method of claim 20, wherein the indication of the power consumption associated with the at least one of the one or more downlink waveforms includes an indication of power consumed by each of one or more components of the UE for each of the at least one of the one or more downlink waveforms (Islam, para. 103-107, 123: the whole device or all powered elements can be in one "component" and the power consumption is indicated, since the power is reported as an aggregate over all the different components discussed (i.e. antenna, ADC, exc.)).

Regarding claim 27, Islam discloses the method of claim 20, wherein a single report includes at least one of the indication of the one or more downlink waveforms or decoders supported by the UE, or the indication of the power consumption associated with the at least one of the one or more downlink waveforms or decoders (Islam, para. 100: A UE 115 may report supported power consumption categories to the network (e.g., to a base station 105). For example, the UE 115 may transmit an indication of supported power consumption categories from some set of power consumption categories specified by the network. In other examples, the UE 115 may transmit an indication of one or more UE capabilities (e.g., ADC/DAC capabilities, supported antenna configurations, power consumption information associated with various configurations of which the UE is capable, etc.) that may be used by the network to determine a set of power consumption categories that are supported by the UE 115).

Regarding claim 29, Islam discloses the method of claim 20, further comprising receiving an indication of a waveform and decoder pair to be used for the downlink wireless communication when a parameter associated with the downlink wireless communication is greater than a threshold for that parameter (Islam, para. 115, 116, 125: discloses that low MCS and low power receiver algorithms (such as decoders) could be used for low SNR channels. Moreover, section 125 discloses that for data channels with high SNR conditions (e.g., used for higher MCS of PDSCH or PUSCH), the network may define that if the MCS is greater than some threshold, or if MCS satisfies some condition, UE 115-a is to use a power consumption category with higher resolution ADC/DAC).

Regarding claim 30, Islam discloses a base station, comprising: 
at least one processor (Fig. 7, para. 170: Processor 740); and 
a memory (Fig. 7, para. 170: Memory 730) coupled to the at least one processor, 
wherein the at least one processor is configured to: 
receive an indication of one or more downlink waveforms or decoders supported by a user equipment (UE) (Islam, Fig. 12, step 1210, para. 107, 117: discloses that an indication of the UE capability information is transmitted to the base station. Moreover, section 107 further discloses UE 115-a may receive a waveform via some configuration of antenna elements 220 (e.g., some antenna configuration), may pass the analog information signal through an ADC 230, and may decode the data (e.g., the converted digital information) via the modem 215); 
receive an indication of power consumption associated with at least one of the one or more downlink waveforms or decoders (Islam, Fig. 12, para. 100, 207: the UE may transmit an indication of the UE capability information for the set of power consumption categories to a base station. Moreover, section 107 further discloses UE 115-a may receive a waveform via some configuration of antenna elements 220 (e.g., some antenna configuration), may pass the analog information signal through an ADC 230, and may decode the data (e.g., the converted digital information) via the modem 215); and 
transmit an indication of a waveform or decoder, based on the indication of power consumption, to use for downlink wireless communication (Islam, para. 14, 77, 208: the UE may receive an indication of power consumption category switching information in response to the transmitted indication of the UE capability information for the set of power consumption categories. Moreover section 77 discloses wireless communications system 100 may support millimeter wave (mmW) communications between UEs and base stations). 

Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
14.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
15.	Claim(s) 12, 13, 16, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Islam et al. (US 20200260376 A1) in view of Fallon et al. (US 20140006612 A1).

Regarding claim 12, Islam discloses all the subject matter of the method of claim 11 with the exception further comprising transmitting the single report during a connection establishment messaging session.
In a similar field of endeavor, Fallon discloses further comprising transmitting the single report during a connection establishment messaging session (Fallon, para. 142: discloses in arrangements in which values for a metric are recorded over time prior to being sent in a service monitoring message 24, values for each metric at a plurality of different times may be recorded separately in the session record 74 and all recorded metric values may be sent in a single report message 24).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Islam with the teaching of Fallon such as transmitting the single report during a connection establishment messaging session as taught by Fallon. The motivation for doing so would have been to improve the network performance.

Regarding claim 13, Islam discloses the method of claim 12, further comprising receiving the indication of the waveform or decoder to use for the downlink wireless communication (Islam, para. 36: receiving an indication of UE capability information for a set of power consumption categories for the UE, determining a condition for UE operation in a first power consumption category of the set of power consumption categories), but Islam does not appear to explicitly disclose that receiving the indication is performed during the connection establishment messaging session.
In a similar field of endeavor, Fallon discloses receiving the indication is performed during the connection establishment messaging session (Fallon, para. 142: discloses in arrangements in which values for a metric are recorded over time prior to being sent in a service monitoring message 24, values for each metric at a plurality of different times may be recorded separately in the session record 74 and all recorded metric values may be sent in a single report message 24).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Islam with the teaching of Fallon such as transmitting the single report during a connection establishment messaging session as taught by Fallon. The motivation for doing so would have been to improve the network performance.

Regarding claims 28, 16, Islam discloses the method of claim 27, further comprising:
transmitting the indication of the waveform or decoder to use for the downlink wireless communication (Islam, para. 36: receiving an indication of UE capability information for a set of power consumption categories for the UE, determining a condition for UE operation in a first power consumption category of the set of power consumption categories), but Islam does not appear to explicitly disclose receiving the single report during a connection establishment messaging session; and transmitting the indication is performed during the connection establishment messaging session.
In a similar field of endeavor, Fallon discloses receiving the single report during a connection establishment messaging session, and transmitting the indication is performed during the connection establishment messaging session (Fallon, para. 142: discloses in arrangements in which values for a metric are recorded over time prior to being sent in a service monitoring message 24, values for each metric at a plurality of different times may be recorded separately in the session record 74 and all recorded metric values may be sent in a single report message 24).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Islam with the teaching of Fallon such as transmitting the single report during a connection establishment messaging session as taught by Fallon. The motivation for doing so would have been to improve the network performance.

Conclusion

16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a)	Lasela et al. (WO 2020193840 A1) discloses receiving, from an access node, a message configuring the terminal device to report power consumption of the apparatus; and in response to the received configuration, transmitting a power consumption report to the access node, the power consumption report indicating a power consumption information of the terminal device in a first state of the apparatus and/or in a second state of the terminal device different from the first state.
b)	Wang et al. (US 20110211622 A1) discloses a wireless receiver front-end circuitry 603a for receiving, band-select-filtering, amplifying and down-converting a modulated RF test signal r(t) being distorted owing to frequency-selective multipath fading of the wireless communication channel over which the modulated RF test signal r(t) has been received to the baseband and feeding an analog-to-digital-converted version of the thus obtained baseband signal to a channel estimation circuitry 618 post-connected to said wireless receiver front-end circuitry 603a.
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN F VOLTAIRE whose telephone number is (571)272-3953. The examiner can normally be reached M-F 9:00-6:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on (571)272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEAN F VOLTAIRE/Examiner, Art Unit 2466                                                                                                                                                                                                        
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466